Title: From George Washington to Henry Laurens, 26 December 1777
From: Washington, George
To: Laurens, Henry



Sir
Valley forge Decr 26: 1777

The reason of my troubling you at this time is to request that Congress will defer their decision on Genl Woodfords claim of rank for the present. I find that the Gentlemen affected by it are much averst to it, and therefore shall direct the whole to state their Objections, which I shall transmit by the earliest Opportunity, that Congress may be fully possessed of the subject and apprized of the difficulties involved in matters of this sort. I have the Honor &c.
G.W.
